DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the latest position information" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 depend from claim 1 and do not rectify the above issue of parent claim 1, hence are rejected for the same reasoning as the claim from which they depend. In the interest of furthering the prosecution of the present application “the latest position information” will be interpreted as “a latest position information”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are as follows:
“communication module” of independent claim 14 and corresponding claims 15-26 depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-14, and 16-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jales Costa et al (US 2020/0171977, referenced as Costa in the below discussion of the prior art with respect to the present claim limitations.).

[Costa (para 0014-0015 and 0018-0019, Fig 1, para 0022) has disclosed a vehicle having a computer processing device having hardware, a network with communication (para 0016 and 0029), memory and corresponding software for performing the disclosed process of Costa]
receiving the latest position information from at least one position-changeable apparatus of a plurality of apparatuses of the vehicle; [Costa (para 0023) has disclosed using at least a GPS to determine location(s) of the vehicle, wherein the GPS is a at least one position changeable apparatus of a plurality of apparatuses of the vehicle including various components of the system that change position at least with the change in position of said vehicle..]
acquiring a first image for the interior of the vehicle; [Costa (para 0023 – interior mounted cameras capturing insides views of the vehicle) has disclosed the capture of one or more images of the empty vehicle from one or more views provided by the one or more cameras (para 0029-0030).]
generating a background image based on the latest position information and the first image; [Costa (para 0029-0030) has disclosed generating a background type subtraction image based on the empty vehicle image.]
acquiring a second image for the interior of the vehicle in a state in which at least one user rides in the vehicle; and [Costa (para 0029-0032) has disclosed the capture of a current image that is subsequent to the empty vehicle image representing the background, and the subtraction of said background image from the current image to identify foreground objects corresponding (para 0031-0032) to passenger(s).]
segmenting an image for the user riding in the vehicle based on a differential image between the background image and the second image. [Costa (para 0031) has disclosed the extraction of the face and body region based on the difference image to further identify or recognize the passengers (para 0031-0032).]

With respect to Claims 3 and 16: The method of claim 1, further comprising,
receiving the number of the users and position information of the users based on a seat sensor of the vehicle when a plurality of users ride in the vehicle. [Costa (para 0044-0045) has disclosed communicating the number of current passengers in the vehicle, the number of available seats, and confirmation of a passenger at each seat position based on a received result from a weight detection sensor of a seat.]

With respect to Claims 4 and 17: The method of claim 3, wherein
the second image may be generated for each boarding timing of each user. [Costa (para 0046) has disclosed determining the current vehicle passengers after passengers are determined to exist or enter the vehicle and updates the seta map, where said determination of a current vehicle for updating a seat map is performed as previously described by Costa.  Said process including capturing second/current image data and subtracting from the prior image data to extract and recognize passengers of the image data.]

With respect to Claims 5 and 18: The method of claim 1, further comprising generating a background image for each user by combining information on the user with the background image. [Costa (Fig 7-8) wherein a corresponding background image is combined with foreground/passenger rider information for each passenger (Fig 7-8).]

With respect to Claims 6 and 19: The method of claim 1, wherein
[Costa (para 0023) has disclosed a GPS that monitors the position/location of the vehicle as it travels to corresponding destinations for said passengers (para 0034, 0041, 0047).]

With respect to Claims 7 and 20: The method of claim 1, wherein
the first image and the second image are acquired from an infrared camera of the vehicle. [Costa (para 0035) has disclosed the use of infrared cameras as the interior imaging device(s).]

With respect to Claims 8 and 21: The method of claim 1, further comprising
correcting the background image. [Costa (para 0046-0047) has disclosed correcting the background image that is the seat map by comparison of said empty vehicle (i.e. – a pre-generated image at an initial state when the vehicle is empty) with a current vehicle image. The seat map assigning new background information and used to determine new passenger information (see para 0046-0047 and Fig 7-8).]

With respect to Claims 9 and 22: The method of claim 8, wherein
the correcting of the background image is performed by updating a difference between the pre-generated background image and the first image to the pre-generated background image. [Costa (para 0046-0047) has disclosed correcting the background image that is the seat map by comparison of said empty vehicle (i.e. – a pre-generated image at an initial state when the vehicle is empty) with a current vehicle image. The seat map assigning new background information and used to determine new passenger information (see para 0046-0047 and Fig 7-8).]


the correcting of the background image is performed before a user's boarding, and wherein  [Costa (para 0046-0047) has disclosed correcting the background image that is the seat map by comparison of said empty vehicle (i.e. – a pre-generated image at an initial state when the vehicle is empty) with a current vehicle image. The seat map assigning new background information and used to determine new passenger information (see para 0046-0047 and Fig 7-8). Furthermore, said process inherently occurs both before and after exit of passengers at various points in the vehicle’s travels to a plurality of destinations.] the user's boarding is recognized based on a pressure sensor or a seat belt tension sensor of the vehicle. [Costa has disclosed recognition of a user’s presence based on at least the image data and weight sensors of the seat (para 0045).]

With respect to Claims 11 and 24: The method of claim 1, wherein
the background image is generated by reflecting the latest position information to a predefined base image of the at least one position-changeable apparatus to generate a result image, and [Costa (para 0048-0050 and Fig 6A-6B) has disclosed associating the base background image data with  (“associating” corresponding to “reflecting”) captured region of interest base image data that results in a plurality of resulting ROI images (see Fig 6A and 6B). Said corresponding vehicle and the images captured therein are with at least a GPS latest position information of the vehicle.]
combining the result image with the first image. [Costa has disclosed combining the resulting regions of interest with the empty vehicle image data (Fig 6B).]

With respect to Claims 12 and 25: The method of claim 11, wherein
the predefined base image of the at least one position-changeable apparatus is received through a wireless communication network. [Costa (para 0023).]

With respect to Claims 13 and 26: The method of claim 1, wherein
the vehicle implements at least one advanced driver assistance system (ADAS) function based on a signal controlling a movement of the vehicle. [Costa (para 0022).]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jales Costa et al (US 2020/0171977) as applied to at least claim 1, in view of Nandakumar et al (US 2019/0370575).

With respect to Claims 2 and 15: The method of claim 1, wherein
the latest position information is received through a communication system in the vehicle, and the communication system in the vehicle uses one protocol of [Costa: A determination of the destination or stop and a corresponding association thereof with a process of updating a seat map is performed (para 0046).]
[Costa (para 0016, 0018, and 0023) has disclosed the communication of data from the sensors and other components of the vehicle over a network both wired and wireless types, but has not further specified a particular network such as a CAN, LIN, FlexRay, MOST, or Ethernet as required by the limitations of the present claim.]
Controller Area Network (CAN), Local Interconnect Network (LIN), FlexRay, Media Oriented Systems Transport (MOST), and Ethernet. [Nandakumar (para 0048, 0050, 0062, 0064, 0066, 0070) has disclosed a process of determining the amount of passengers in a vehicle based on image subtraction, wherein the communication of devices is performed over a network including those of A Controller Area Network (para 0050). Nandakumar and Costa are analogous art of image data processing image data of a vehicle interior, wherein background subtraction is utilized to determine and update the status of at least a number of passengers within the vehicle. It would have been obvious to one of ordinary skill in the art to modify the wireless network for communication of data between devices of the apparatus of Costa to a CAN type wireless network of Nandakumar used for the purpose of communication of data between devices. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a known CAN wireless network as disclosed by Nandakumar in a known way, as the wireless network type of Costa, to achieve the reasonably expected result of communication over a wireless network as disclosed by both references. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Costa and Nandakumar to achieve the presently claimed invention.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (US 2014/0139633) has disclosed a process of counting people of a surveilled region based at least upon a background subtraction process that includes the update of the background model.
Moeller et al (US 10899316) has disclosed a process of detecting vehicle passengers or intruders when a person has been determined to enter a vehicle. The process including determination of a vehicle’s position, video image based background subtraction, and facial recognition.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        





	/KIM Y VU/               Supervisory Patent Examiner, Art Unit 2666